Exhibit ASSET PURCHASE AGREEMENT AMONG ARCH CHEMICALS, INC. ROCKWOOD SPECIALTIES INC. AND ADVANTIS TECHNOLOGIES, INC. Dated as of September 5, 2008 TABLEOF CONTENTS Page ARTICLE I Purchase and Sale of Acquired Assets SECTION 1.01. Purchase and Sale 1 SECTION 1.02. Acquired Assets and Excluded Assets 1 SECTION 1.03. Assumption of Certain Liabilities 5 SECTION 1.04. Consents of Third Parties; Certain Permits 7 ARTICLE II The Closing and Purchase Price Adjustment SECTION 2.01. Closing Date 9 SECTION 2.02. Transactions To Be Effected at the Closing 9 SECTION 2.03. Estimated Working Capital; Purchase Price Adjustment 9 ARTICLE III Representations and Warranties of Seller SECTION 3.01. Organization, Standing and Power. 12 SECTION 3.02. Authority; Execution and Delivery; Enforceability 12 SECTION 3.03. No Conflicts; Consents 13 SECTION 3.04. Financial Statements; Undisclosed Liabilities; Internal Controls 13 SECTION 3.05. Title to Assets 14 SECTION 3.06. Real Property 14 SECTION 3.07. Intellectual Property 15 SECTION 3.08. Contracts 17 SECTION 3.09. Inventory 19 SECTION 3.10. Personal Property 19 SECTION 3.11. Receivables 20 SECTION 3.12. Permits 20 SECTION 3.13. Insurance 20 SECTION 3.14. Sufficiency of Acquired Assets 21 SECTION 3.15. Taxes 21 SECTION 3.16. Proceedings 21 SECTION 3.17. Benefit Plans 21 SECTION 3.18. Absence of Changes or Events 23 SECTION 3.19. Compliance with Applicable Laws; Environmental Matters 23 SECTION 3.20. Employee and Labor Matters 25 SECTION 3.21. Transactions with Affiliates 26 SECTION 3.22. Suppliers 26 Table of Contents SECTION 3.23. Customers 26 SECTION 3.24. Brokers 26 SECTION 3.25. Exclusivity of Representations and Warranties 26 ARTICLE IV Representations and Warranties of Purchaser SECTION 4.01. Organization, Standing and Power. 27 SECTION 4.02. Authority; Execution and Delivery; Enforceability 27 SECTION 4.03. No Conflicts; Consents 28 SECTION 4.04. Proceedings 28 SECTION 4.05. Capital Resources 28 SECTION 4.06. Brokers 28 SECTION 4.07. Exclusivity of Representations and Warranties 28 ARTICLE V Covenants SECTION 5.01. Covenants of Parent and Seller Relating to Operation and Conduct of the Business 29 SECTION 5.02. No Solicitation 32 SECTION 5.03. Access to Information 33 SECTION 5.04. Confidentiality 33 SECTION 5.05. Required Actions 34 SECTION 5.06. Expenses 35 SECTION 5.07. Employee Matters 36 SECTION 5.08. Post-Closing Cooperation 41 SECTION 5.09. Publicity 42 SECTION 5.10. Agreements Not To Compete 42 SECTION 5.11. Further Assurances 44 SECTION 5.12. Tax Matters 44 SECTION 5.13. Other Transaction Agreements 45 SECTION 5.14. License to Seller Name 45 SECTION 5.15. Customer Returns 46 SECTION 5.16. Parent and Affiliate Guarantees 46 ARTICLE VI Conditions Precedent SECTION 6.01. Conditions to Each Party’s Obligation 46 SECTION 6.02. Conditions to Obligation of Purchaser 46 SECTION 6.03. Conditions to Obligation of Seller 48 SECTION 6.04. Frustration of Closing Conditions 49 Table of Contents ARTICLE VII Termination, Amendment and Waiver SECTION 7.01. Termination 49 SECTION 7.02. Effect of Termination 51 SECTION 7.03. Amendments and Waivers 51 ARTICLE VIII Indemnification SECTION 8.01. Indemnification by Parent and Seller 51 SECTION 8.02. Indemnification by Purchaser 52 SECTION 8.03. Termination of Indemnification 53 SECTION 8.04. Procedures 53 SECTION 8.05. Survival of Representations and Covenants 55 SECTION 8.06. Tax Treatment of Indemnification Payments 55 SECTION 8.07. Exclusive Remedy 55 SECTION 8.08. Losses Net of Insurance, etc 56 SECTION 8.09. Waiver of Exemplary and Punitive Damages 56 ARTICLE IX General Provisions SECTION 9.01. Assignment 56 SECTION 9.02. No Third-Party Beneficiaries 56 SECTION 9.03. Notices 56 SECTION 9.04. Interpretation; Exhibits and Schedules; Certain Definitions 57 SECTION 9.05. Counterparts 61 SECTION 9.06. Entire Agreement 61 SECTION 9.07. Severability 62 SECTION 9.08. Consent to Jurisdiction 62 SECTION 9.09. GOVERNING LAW 62 SECTION 9.10. Waiver of Jury Trial 62 SECTION 9.11. Enforcement in Equity and at Law 63 SECTION 9.12. Addition of Holdings 63 Annex I Index of Defined Terms Table of Contents ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of September 5, 2008, among ROCKWOOD SPECIALTIES INC., a Delaware corporation (“Parent”), ADVANTIS TECHNOLOGIES, INC., a Delaware corporation and a direct, wholly owned subsidiary of Parent (“Seller”), ARCH CHEMICALS, INC., a Virginia corporation (“Purchaser”), and, solely for the purposes of Section 5.05, Section 5.10 and Article IX, ROCKWOOD HOLDINGS, INC., a Delaware corporation (“Holdings”). WHEREAS Seller is engaged in the business of (i) developing, manufacturing, marketing and selling pool and spa treatment chemicals and water treatment chemicals for professional aquatic applicators, turf and ornamental, aquaculture, vegetation management and agricultural irrigation industries and (ii)professional treatment services relating to the application of such chemicals in lakes, ponds, irrigation systems, reservoirs and other agricultural applications (the “Business”); WHEREAS Seller owns the Acquired Assets and, upon the terms and conditions set forth in this Agreement, desires to transfer, sell, convey, assign and deliver to Purchaser, and Purchaser desires to purchase, acquire and accept, the Acquired Assets, free and clear of all liabilities (other than Assumed Liabilities); NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth in this Agreement, the parties hereto hereby agree as follows: ARTICLE I Purchase and Sale of Acquired Assets SECTION 1.01.Purchase and Sale.On the terms and subject to the conditions of this Agreement, at the Closing, Seller shall transfer, sell, convey, assign and deliver to Purchaser, and Purchaser shall purchase, acquire and accept from Seller, free and clear of all liabilities (other than Assumed Liabilities) and all Liens (other than Permitted Liens), all the right, title and interest as of the Closing of Seller in, to and under the
